06/12/2017




        IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                          AT JACKSON


           STATE OF TENNESSEE v. ANTHONY LEON MOORE

                 Appeal from the Circuit Court for Madison County
                        No. 00-134 Donald H. Allen, Judge
                     ___________________________________

                           No. W2016-01442-CCA-R3-CD
                       ___________________________________


The pro se Appellant, Anthony Leon Moore, appeals the Madison County Circuit Court’s
dismissal of his motion to correct illegal sentence. The State has filed a motion
requesting that this court affirm the lower court's denial of relief pursuant to Rule 20 of
the Rules of the Court of Criminal Appeals. Because the Appellant has failed to establish
that his sentences are illegal, we conclude that the State’s motion is well-taken.
Accordingly, we affirm the summary dismissal of the motion.

  Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court Affirmed
        Pursuant to Rule 20 of the Rules of the Court of Criminal Appeals

JOHN EVERETT WILLIAMS, J., delivered the opinion of the Court, in which ALAN E.
GLENN and CAMILLE R. MCMULLEN, JJ., joined

Anthony Leon Moore, Tiptonville, Tennessee, pro se.

Herbert H. Slatery III, Attorney General and Reporter; Caitlin Smith, Assistant Attorney
General; Jerry Woodall, District Attorney General; and Alfred Earls, Assistant District
Attorney General, for the appellee, State of Tennessee.


                             MEMORANDUM OPINION

       In 2000, the Appellant was convicted by a Madison County jury of aggravated
robbery and aggravated burglary for breaking into a man’s motel room and robbing him
at gunpoint. The Appellant’s convictions and effective twenty-five-year sentence were
affirmed by this court on direct appeal, and our supreme court denied his application for
permission to appeal. See State v. Anthony Leon Moore, No. W2000–02862–CCA–R3–
CD, 2002 WL 1482667, at *1 (Tenn. Crim. App. Feb.11, 2002), perm. app. denied
(Tenn. July 8, 2002). The Appellant subsequently filed a petition for post-conviction
relief which was denied by the post-conviction court. This court affirmed the denial of
the petition and our supreme court once again denied the Appellant’s application for
permission to appeal. See Anthony Leon Moore v. State, No. W2004–02039–CCA–R3–
PC, 2005 WL 2205847, at *1 (Tenn. Crim. App. Sept.12, 2005), perm. app. denied
(Tenn. Feb. 6, 2006).

       On March 3, 2016, the Appellant filed a motion to correct an illegal sentence
alleging that his aggravated burglary conviction was “in direct contravention of [the]
express statutory provisions” of Tennessee Code Annotated section 39–11–109,
“Prosecution under more than one (1) statute,” which provides in pertinent part:

       (a) When the same conduct may be defined under both a specific statute
       and a general statute, the person may be prosecuted under either statute,
       unless the specific statute precludes prosecution under the general statute.

       (b) When the same conduct may be defined under two (2) or more specific
       statutes, the person may be prosecuted under either statute unless one (1)
       specific statute precludes prosecution under another.

Tenn. Code Ann. § 39-11-109. The Appellant argued that the statute prohibited his dual
convictions for aggravated burglary and aggravated robbery because “the specific statute
of aggravated robbery and general statute of aggravated burglary” involve the “same
conduct relevant to one victim, Mr. Larry Felts, and arising from the same criminal
transaction/episode.” On June 30, 2016, the trial court entered an order summarily
dismissing the petition on the grounds that the sentences were not illegal and that the
separate convictions for aggravated robbery and aggravated burglary do not violate
double jeopardy.

       Rule 36.1 permits a defendant to seek correction of an unexpired illegal sentence
at any time. See State v. Brown, 479 S.W.3d 200, 211 (Tenn. 2015) (emphasis added).
“[A]n illegal sentence is one that is not authorized by the applicable statutes or that
directly contravenes an applicable statute.” Tenn. R. Crim. P. 36.1(a). The meaning of
“illegal sentence” as defined in Rule 36.1 was interpreted to mean that the definition “is
coextensive, and not broader than, the definition of the term in the habeas corpus
context.” State v. Wooden, 478 S.W.3d 585, 594-95 (Tenn. 2015). Our supreme court
reviewed the three categories of sentencing errors: clerical errors (those arising from a
clerical mistake in the judgment sheet), appealable errors (those for which the Sentencing
Act specifically provides a right of direct appeal) and fatal errors (those so profound as to
render a sentence illegal and void). Id. Fatal errors are “sentences imposed pursuant to
an inapplicable statutory scheme, sentences designating release eligibility dates where
                                            -2-
early release is statutorily prohibited, sentences that are ordered to be served concurrently
where statutorily required to be served consecutively, and sentences not authorized by
any statute for the offenses.” Id. The court held that only fatal errors render sentences
illegal. Id.

       While the Appellant claims that his sentences are illegal, his motion attacks the
factual bases of his convictions. In effect, the Appellant argues that by convicting him of
aggravated robbery and aggravated burglary, he has been convicted twice for the same
action in violation of double jeopardy. This is not a cognizable claim for relief under
Rule 36.1. We therefore conclude that the trial court’s summary dismissal of the petition
was proper. It is well-established in Tennessee that the relief embodied by Rule 36.1 of
the Tennessee Rules of Criminal Procedure is limited in scope and may only be invoked
where the sentence of the defendant is illegal.

        When an opinion would have no precedential value, the Court of Criminal
Appeals may affirm the judgment or action of the trial court by memorandum opinion
when the judgment is rendered or the action taken in a proceeding without a jury and
such judgment or action is not a determination of guilt, and the evidence does not
preponderate against the finding of the trial judge. See Tenn. Ct. Crim. App. R. 20. We
conclude that this case satisfies the criteria of Rule 20. Accordingly, it is ordered that the
State's motion is granted. The judgment of the trial court is affirmed in accordance with
Rule 20, Rules of the Court of Criminal Appeals.


                                               ____________________________________
                                              JOHN EVERETT WILLIAMS, JUDGE




                                            -3-